      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISON

MARGARET ANDERSON, et al.,                    )
Individually and on behalf of all             )
Others similarly situated,                    )
                                              )
      Plaintiffs,                             )
v.                                            )     CIVIL ACTION FILE NO.
                                              )     1:13-cv-00840-LMM
SOUTHERN HOME CARE                            )
SERVICES, INC., and RES-CARE, INC.,           )
                                              )
      Defendants.                             )
                                              )

                    DECLARATION OF GEOFFREY E. POPE

      I, Geoffrey E. Pope, declare under penalty of perjury that the following

statement is true and correct to the best of my information and belief.

                                         1.

      I am a shareholder at the law firm Pope & Howard, P.C. in Atlanta,

Georgia. Along with our co-counsel, my firm represents the class in this

litigation. I have served as co-lead counsel. This declaration will generally

describe the work that has been done on this case; set forth the time my firm has

spent and our applicable hourly rates; address some of the factors bearing on

the matter of attorneys’ fees; and describe the expenses we have incurred.



                                                                                Exhibit B
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 2 of 12




                                          2.

      I have been licensed to practice law in Georgia since 1993. I hold a B.A.

with high honors from the University of Georgia (1990) and a J.D. cum laude from

the University of Georgia (1993). I am admitted to practice before all state and

federal courts in Georgia as well as the United States Court of Appeals for the 11 th

Circuit. I am a trial attorney specializing in catastrophic personal injury and

wrongful death as well as other types of complex litigation and trial work. I have

tried many cases to verdict. Our firm’s recent verdicts have been listed in Top

Verdicts magazine. I am a Past President of the Georgia Trial Lawyers

Association and have held numerous leadership positions in that organization. I

am a Fellow of the American Bar Foundation, and a member of the American

Board of Trial Advocates. I was recently included in the SuperLawyer listings for

the 13 consecutive year and am also regularly listed in the Georgia Trend “Legal
      th




Elite.” In 2007, I was designated by the Daily Report as one of 15 Georgia

lawyers under the age of 40 who are “On the Rise”. I am a graduate of Gerry

Spence’s Trial Lawyers’ College and remain active in that organization.

                                          3.

      I have represented hundreds of individual clients, including employees,

employers, insurance companies, business corporations, victims of negligence and

fraud, and others. I have represented and counseled clients in a wide variety of

                                          2
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 3 of 12




matters, including cases involving wage and hour, ERISA, employment

discrimination. I have also been involved in numerous complex, multi-party

cases, including class actions and cases under multi- district supervision. Further

information about my background at that of our firm is contained on our firm’s

website at www.popehoward.com.

                                         4.

      Our firm’s involvement in this matter grew out of the fact that we were lead

counsel for Plaintiffs in two related matters, Geddis v. Southern Home Care, Inc.

& ResCare, Inc., No. 3:07-cv-036-TCB (N.D. Ga. filed May 1, 2007) and Ford v.

ResCare Inc. & Southern HomeCare, Inc., No. 11CV-2256-2 (Superior Ct. of

Dougherty Cty. filed Oct. 6, 2011). As the Court knows, Geddis was a Fair Labor

Standards Act (FLSA) collective action where Plaintiffs attempted to assert claims

under the Georgia Minimum Wage Law (GMWL), but the Northern District

refused to exercise supplemental jurisdiction over the GMWL claims. The Ford

case was the resultant attempt to assert the GMWL claims on behalf of essentially

the same class as is represented here. However, the individual Ford plaintiffs

settled at the same time as the Geddis case settled. Since no class had been

certified in Ford and many former employees of ResCare had not opted into the

Geddis collective action, some 9,167 employees of ResCare remained unaffected

by the settlements of the Geddis and Ford cases. Four of those present and former


                                          3
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 4 of 12




employees had previous contact with Class Counsel in connection with the

investigation of the Geddis claims, but failed to submit paperwork joining that

collective action. They approached Class Counsel and inquired if any remedy

remained for them. All four hired Class Counsel on a contingency fee basis and

agreed to act as class representatives. Class Counsel filed a Complaint in DeKalb

County Superior Court on February 15, 2013, and Defendants removed the case to

this Court. For the next five-and-a-half years, the parties litigated the case

intensely.

                                          5.

      Going into the case, we knew that we likely faced several legal challenges.

Our research could not locate any other case where a plaintiff had recovered

damages under the Georgia Minimum Wage Law (GMWL), so we expected and

ultimately did face several issues of first impression. Three of the issues dealt

exclusively with the GMWL and its application to Class Members. The first two

of these issues were raised in Defendants initial motion to dismiss, namely

whether Class Members are excluded from the GMWL because they fall under an

exemption to the FLSA and whether Class Members satisfy the “domestic

servant” exception to the GMWL. After extensive briefing in the trial court, the

Court certified these two questions to the Georgia Supreme Court. My partner

Marc Howard and I took the lead on handling the briefing and arguments before


                                           4
       Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 5 of 12




the Georgia Supreme Court, though other Class Counsel assisted in the

preparation as well. Knowing that a loss on either issue would deprive the Class

of any recovery, we spent a great deal of time crafting briefing designed to

resonate with individual justices. Similarly, we did the same with our oral

argument preparation and in fact engaged in multiple “moots” or practice

arguments. Ultimately, Justice David Nahmias authored a unanimous opinion

finding in our favor on both issues.

       The third issue specific to the GMWL consisted of whether Defendants

complied with the GMWL if the pay to an employee averaged $5.15 per hour for

all hours worked even though Defendants chose not to compensate the employee

at all for some of the hours worked. If so, very few Class Members were likely to

achieve any recovery. We addressed this issue in the context of a motion to limit

discovery and again spent a great deal of time crafting statutory construction

arguments on this issue of first impression, and, as the Court knows, were

successful on this issue.

       We also faced numerous other legal challenges, including the application of

GMWL statute of limitation, the application of the “no-piggyback” rule and cross-

jurisdictional tolling to Plaintiffs’ efforts to toll the statute of limitation during the

pendency of the Geddis and Ford cases. These represented some of the legal

issues Class Counsel faced and addressed.


                                             5
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 6 of 12




                                         6.

      In addition to the work on the legal issues, discovery and the data provided

informally was extensive. The parties eventually agreed to close the case

administratively, exchange information, and attempt a mediation. Although the

formal case was administratively closed, Class Counsel’s work intensified. Class

Counsel Derek Braziel took the lead in addressing the data and creating damages

models, but all four of us provided input. The data included payroll, mileage, and

worksite location (i.e., residence address of ResCare client). The data was

converted to Excel spreadsheets, which are program-limited to one million data

rows. The data involved here was so copious that numerous data files had to be

transferred to different spreadsheets as they consisted of several million rows, and

each row contained several different data points. Class Counsel worked

extensively with the data to model damages under a variety of different scenarios

(e.g., different MPH, different amounts of time in addition to driving, etc.). Class

counsel hired a forensic accountant with expertise in statistics to help prepare

damages models for the various scenarios.

      Defendants produced a damage model based on Google Maps applications,

and Class Counsel had to evaluate this damages model. Specifically, Class

Counsel devoted extensive time to researching modern mapping applications and




                                          6
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 7 of 12




conferred with two different computer mapping experts regarding the validity of

claims by Defendants' expert.

      In addition to damages modeling and working with reams of data, Class

Counsel also conducted significant investigation into the typical work habits of

Class Members such as the amount of time spent at a client’s home after the

“billed portion” was complete, whether Class Members went home during gaps in

the day, record-keeping practices, driving patterns, etc. In the lead-up to the

mediation as the parties exchanged damages models, Defendants made numerous

assertions to Class Counsel regarding their business model and how it affected the

"windshield time" covered by GMWL. Class Counsel Ben Terry took the lead on

this investigation and interviewed numerous ResCare employees or former

employees to determine what was actually happening "on the ground" with real

employees, in real-time. In addition to the lead Plaintiffs, Class Counsel

interviewed numerous other ResCare employees and former employees, some of

these were precluded from the Class by their participation in the predecessor

Geddis litigation. In all, Mr. Terry conducted scores of interviews with lead

Plaintiffs, class members, and other ResCare employees.

                                          7.

      All four Class Counsel travelled to Defendants’ Louisville, Kentucky

headquarters for a mediation with Hunter Hughes, a well-respected mediator of


                                          7
       Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 8 of 12




national reputation. The mediation was unsuccessful, and Mr. Hughes continued

working with the parties for months after the mediation in the hopes of achieving a

resolution. Ultimately, Mr. Hughes declared an impasse, and the parties reopened

the case. Negotiations continued, and ultimately the parties reached this

resolution. Class Counsel hired and supervised third-party administrator

Simpluris in administering the settlement.

                                           8.

      Class Counsel had access to all of the discovery obtained in Geddis and

Ford as well as the discovery obtained in this case, so Class Counsel is convinced

that it had sufficient data to evaluate the Defendants’ settlement offers. I am

firmly convinced that this settlement is in the best interests of Class Members.

Based upon the information Class Counsel received and reviewed as well as upon

discussions with the third-party administrator Simpluris, Class Members are

generally receiving 160% of what they would have received is Defendants had

paid Class Member $5.15 per hour under the GMWL. Given the risk of an all-or-

nothing issue on appeal or later in the litigation, this settlement is reasonable, just,

and in the best interests of Class Members. The negotiations were conducted at

arm’s length between the parties, and the resolution was only achieved after

intensive litigation and negotiations. At class counsel’s insistence, the parties did




                                            8
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 9 of 12




not negotiate the amounts for attorneys’ fees, expenses or service awards to the

class representatives until after the merits of the settlement had been finalized.

                                          9.

      Pope & Howard, P.C.’s work is not usually billed and kept on an hourly

basis, so we did not keep meticulous records of all of our time expended on this

case. However, this case involved an extraordinarily large amount of work for our

firm. Marc Howard and I did all of the attorney work at our firm and estimate that

we spent well in excess of 1,600 hours total on the case. We have regularly

handled significant cases of all types, but this case is probably our most labor

intensive. In addition, our support staff, including our highly-skilled and very

experienced paralegal Karen Wayman, worked tirelessly on this case. Our support

staff spent significant time assisting us. All of the time spent by Marc Howard,

Karen Wayman, and me were reasonable and necessary to the prosecution of this

matter to achieve the outcome. We expect to continue to provide work as needed

to assist Class Members and the claims administrator. In addition, we will spend

more time as we go through the approval process. Our firm does not regularly do

hourly rate work, so we have not tested the marketplace to see what our services

would bring. What little hourly rate work we have done has been at or around

$500 per hour. In my opinion Mr. Howard and I could charge more than $500 per

hour, so I think this is a conservative estimate of a reasonable hourly rate for either


                                           9
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 10 of 12




of us. My firm has reasonably incurred out-of-pocket expenses of $40,015.09 in

prosecuting the case. Attached as Exhibit 1 is an itemization of the expenses we

incurred.

                                          10.

      The rates set forth above are reasonable and commensurate with, if not

lower than, rates charged by lawyers in Atlanta of comparable skill and

experience. All of the time spent by our lawyers was reasonable and necessary in

prosecuting this action. Our work on this case has been purely contingent in

nature. We have received no compensation for our time to date and we will not

receive any fees other than as awarded by the Court. This case involved substantial

economic risk. We knew Defendants were well-heeled and aggressive adversaries

and would be defended by top flight defense counsel. At the time the case was

filed, it was apparent that it could only be pursued as a class action; that any

damages suffered by the named plaintiffs did not justify an individual lawsuit;

that a contingent fee was the only option; that the expenses of litigation would be

substantial; that the magnitude of damages suffered by the class was uncertain;

that we would have to advance expenses without any guarantee of reimbursement;

that the prospects for certification of a class were uncertain; and that substantial

difficulties might prevent prevailing on liability.




                                           10
      Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 11 of 12




                                         11.

      I enthusiastically support approval of the service awards that

D e f e n d a n t s h a v e agreed to pay the named class representatives. Each of

them has incurred time, trouble and expense in serving as class representative,

communicating with class counsel, and providing information useful to the

prosecution of these claims. Their services were both helpful to class counsel and

beneficial to the class. Indeed, but for their efforts, other class members would be

receiving nothing.

                                         12.

      I declare under penalty of perjury under the laws of the United States that

the foregoing declaration is true and correct.



 February 26, 2019                               /s/ Geoffrey E. Pope
 Date                                            Geoffrey E. Pope




                                          11
Case 1:13-cv-00840-LMM Document 96-2 Filed 02/26/19 Page 12 of 12




                                                                    Exhibit 1
